CROCKETT, Justice.
I dissent: It seems to me that the view taken by the trial court • that the parties entered into a joint venture for their mu*25tual profit is not unreasonable in the light ■of the circumstances disclosed By the evidence. It was a family affair, and as frequently occurs in matters of that character, the parties did not take the trouble either to come to a clear understanding, or to reduce their plan to writing. They simply went along pursuing the general objective of developing this business with the understanding and hope that it would eventually work out to their mutual advantage. As is also not too unusual in such situations, it •didn’t.
At the trial the parties were not in disagreement as to the above general purpose, but as appellant states in her brief, their testimony “shows substantial disagreement on the questions” in dispute in this lawsuit: i. e., what business arrangement existed between them; had it been terminated; and what were their present obligations.
After hearing all of the evidence the trial court made certain observations reflecting his views of the facts as shown by the evidence:
“ * * * The parties were going down for the purpose of going into a business and hoping that they were both going to prosper by it * *
“ * * * I am of the opinion * * * that it bounced a little bit off side * * * when the lady had to buy the land * *
“ * * * His labor ought to be offset by her buying the material that went on the ground, and I think they had an account between themselves * * * at the time he left down there, but since then we ought to figure an accounting * *
The court thus indicated that he thought there was a joint venture for mutual profit in the entire project, except that it was originally planned that they would rent land rather than buy it, and that when the defendant was required to buy the land, it did not conform to their original intention. In that connection he said: “If those people could have rented a space down there or taken a lease on the ground, there would have been a partnership, and I haven’t any doubt about that at all.”
Based upon the above observations he concluded that the fair thing to do would be to “ * * * make her [plaintiff] whole with the land, and then the partnership go as it was intended.”
In accord with the above view, the trial court denied the plaintiff’s claim to one-half interest in the land, awarding it entirely to the defendant. As to the rest of the transaction he regarded it as a partnership.1 He assumed that the parties had acquiesced in a balance of accounts when the plaintiff left; but required the defendant to account to plaintiff for one-half the profits realized after that time, resulting *26in the judgment of $781.36; and also adjudged that plaintiff was entitled to one-half of the value of the improvements placed on the land by his efforts. I am not impressed that the evidence so clearly preponderates against the findings and conclusions of the trial court that the judgment should be reversed.2

. For Chancellor Kent’s classic definition, and others, see 40 Am.Jur. 126.


. As to the verity to be indulged determinations of the trial court in actions in equity see Notes v. Continental Mining & Milling Co., 6 Utah 2d 177, 308 P.2d 954.